Name: 95/5/EC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 1 January 1995 appointing the members of the court of First Instance
 Type: Decision
 Subject Matter: organisation of the legal system;  European construction;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1995-01-01

 Avis juridique important|41995D000595/5/EC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 1 January 1995 appointing the members of the court of First Instance Official Journal L 001 , 01/01/1995 P. 0224 - 0224DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIESof 1 January 1995appointing the members of the Court of First Instance(95/5/EC, Euratom, ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 168a thereof, Having regard to Council Decision No 88/591/ECSC, EEC, Euratom of 24 October 1988, and in particular Article 2 thereof, Having regard to the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is based, and in particular Article 157 thereof, as it results from the Decision of the Council of the European Union of 1 January 1995 adjusting the instruments concerning the accession of new Member States to the European Union, and in particular Articles 10 and 31 thereof, HAVE DECIDED AS FOLLOWS: Sole Article 1. Mrs Pernilla LINDHis hereby appointed Judge to the Court of First Instance for the period from 1 January 1995 to 31 August 1995. 2. Mr Josef AZIZIMrs Virpi TIILIare hereby appointed Judges to the Court of First Instance for the period from 1 January 1995 to 31 August 1998. Done at Brussels, 1 January 1995. The PresidentP. DE BOISSIEU